                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                             1:19-cv-272-RJC

WANDA G. SELLERS,                          )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )
                                           )          ORDER
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
            Defendant.                     )
__________________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 7), Plaintiff’s Memorandum in Support, (Doc. No. 8),

Defendant’s Motion for Summary Judgment, (Doc. No. 9), Defendant’s

Memorandum in Support, (Doc. No. 10), and Plaintiff’s Reply to Defendant’s Motion,

(Doc. No. 11).

I.    BACKGROUND

      A.     Procedural Background

      Plaintiff Wanda G. Sellers (“Plaintiff”) seeks judicial review of Andrew M.

Saul’s (“Defendant” or “Commissioner”) denial of her social security claim. (Doc.

No. 1). On January 6, 2019, Plaintiff filed an application for a period of disability

and disability insurance benefits (“DIB”) under Title II of the Social Security Act, 42

U.S.C. § 405 et seq. (Doc. No. 8 at 1.) Plaintiff alleged an inability to work starting

on January 3, 2016 due to HBP, fibromyalgia, rheumatoid arthritis, knee

replacements, left foot and ankle pain, hypothyroid, osteoarthritis, chronic sinus

                                           1

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 1 of 11
issues with three surgeries, depression, and HBP related vision problems. (Id.;

Social Security Administrative Transcript (“AT”, or “Doc. No. 6”) at 68–69.) The

Commissioner denied Plaintiff’s application initially on October 12, 2016, and again

after reconsideration on December 20, 2016. (Id. at 89, 107.)

      On July 20, 2018, Plaintiff appeared at a hearing before an Administrative

Law Judge (“ALJ”). (Id. at 40–68.) The ALJ issued a decision on October 23, 2018,

denying Plaintiff’s claims. (Id. at 17–34.) On July 26, 2019, the Appeals Council

denied Plaintiff’s request for review. (Id. at 1–3). Therefore, the October 23, 2018

ALJ decision became the final decision of the Commissioner.

      Plaintiff’s Complaint seeking judicial review and a remand of her case was

filed in this Court on September 23, 2019. (Doc. No. 1). Plaintiff’s Motion for

Summary Judgment, (Doc. No. 7), and Plaintiff’s Memorandum in Support, (Doc.

No. 8), were filed February 10, 2020; and Defendant’s Motion for Summary

Judgment, (Doc. No. 9), and Defendant’s Memorandum in Support, (Doc. No. 10),

were filed on April 9, 2020. The pending motions are ripe for disposition.

      B.     Factual Background

      The question before the ALJ was whether Plaintiff was under a “disability”

as that term of art is defined for Social Security purposes, at any time between

January 3, 2016, and the date of his decision on October 3, 2018.1 (Doc. No. 6-1 at



1 Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is
defined as an “inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir.
                                          2

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 2 of 11
17.) To establish entitlement to benefits, Plaintiff has the burden of proving that

she was disabled within the meaning of the Social Security Act. Bowen v. Yuckert,

482 U.S. 137, 146 n.5 (1987). The ALJ concluded that Plaintiff was not under a

disability at any time from January 3, 2016, through the date of his decision on

October 23, 2018. (Doc. No. 6-1 at 33).

      The Social Security Administration has established a five-step sequential

evaluation process for determining if a person is disabled. 20 C.F.R. § 404.1520(a).

The five steps are:

      (1) whether claimant is engaged in substantial gainful activity—if yes, not

      disabled;

      (2) whether claimant has a severe medically determinable physical or mental

      impairment, or combination of impairments that meet the duration

      requirement in § 404.1509—if no, not disabled;

      (3) whether claimant has an impairment or combination of impairments that

      meets or medically equals one of the listings in appendix 1 and meets the

      duration requirement—if yes, disabled;

      (4) whether claimant has the residual functional capacity (“RFC”) to perform

      his or her past relevant work—if yes, not disabled; and

      (5) whether considering claimant's RFC, age, education, and work experience

      he or she can make an adjustment to other work—if yes, not disabled.

See 20 C.F.R. § 404.1520(a)(4)(i-v). In this case, the ALJ determined at the fourth



1995) (quoting 42 U.S.C. § 423(d)(1)(A)).
                                            3

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 3 of 11
step that Plaintiff was not disabled. (Doc. No. 6-1 at 33.)

      Specifically, the ALJ first concluded that Plaintiff had not engaged in any

substantial gainful activity since January 3, 2016, the alleged disability onset date.

(Id. at 19.) At the second step, the ALJ found that Plaintiff had the following severe

impairments: “hypertension, obesity, fibromyalgia, degenerative joint disease of the

hips, and degenerative joint disease of the knees.” (Id.) At the third step, the ALJ

determined that Plaintiff did not have an “impairment or combination of

impairments that meet or medically equal one of the impairments listed in 20 CFR

404, Subpart P, Appendix 1.” (Id. at 23.)

      Next, the ALJ assessed Plaintiff's RFC and found that she retained the

capacity to perform “sedentary” work. (Id. at 24–33). Specifically, the ALJ found

that Plaintiff retained the RFC to perform as follows:

      sedentary work as defined in 20 CFR 404.1567(a) except the claimant
      could lift and/or carry 10 pounds occasionally and 5 pounds frequently,
      stand and walk 2 hours of an 8-hour day and sit for 6 hours of an 8-
      hour day; never climb a ladder/rope/scaffold and perform occasional
      balancing, stooping, kneeling, crouching, crawling, and climbing a
      ramp or stairs. The claimant should avoid concentrated exposure to
      workplace hazards such as unprotected heights and moving
      machinery, as well as avoid concentrated exposure to extreme cold or
      extreme heat.

(Id. at 24.) In making his finding, the ALJ specifically stated that he “considered all

symptoms and the extent to which these symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence, based on the

requirements of 20 CFR 404.1529 and SSR 16-3p. I have also considered opinion

evidence in accordance with the requirements of 20 CFR 404.1527.” (Id.) Plaintiff



                                            4

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 4 of 11
has objected to the ALJ’s RFC determination. (Doc. No. 8 at 5.)

      At the fourth step, the ALJ found that Plaintiff could perform her past

relevant work as a 911 dispatcher (DOT#379.362-018), because the work did not

require the performance of work-related activities precluded by Plaintiff’s RFC. (Id.

at 33.) Therefore, the ALJ concluded that Plaintiff was not under a “disability,” as

defined by the Social Security Act, at any time between January 3, 2016, and the

date of his decision on October 23, 2018. (Id.)

II.   STANDARD OF REVIEW

      The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this

Court's review of a final decision of the Commissioner to: (1) whether substantial

evidence supports the Commissioner's decision, Richardson v. Perales, 402 U.S. 389,

390, 401 (1971); and (2) whether the Commissioner applied the correct legal

standards, Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v.

Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District Court does not

review a final decision of the Commissioner de novo. Smith v. Schweiker, 795 F.2d

343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock

v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972). As the Social Security Act

provides, “[t]he findings of the [Commissioner] as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). In Smith v. Heckler,

the Fourth Circuit noted that “substantial evidence” has been defined as being

“more than a scintilla and do[ing] more than creat[ing] a suspicion of the existence

of a fact to be established. It means such relevant evidence as a reasonable mind



                                          5

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 5 of 11
might accept as adequate to support a conclusion.” 782 F.2d 1176, 1179 (4th Cir.

1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v. Weinberger, 538 F.2d

1054, 1056-57 (4th Cir. 1976) (“We note that it is the responsibility of the

[Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the

Commissioner, assuming the Commissioner's final decision is supported by

substantial evidence. Hays v. Sullivan, 907 F.2d at 1456; see also Smith v.

Schweiker, 795 F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if

the reviewing court disagrees with the outcome—so long as there is “substantial

evidence” in the record to support the final decision below. Lester v. Schweiker, 683

F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       On appeal to this Court, Plaintiff argues that the ALJ erred as a matter of

law in denying her claims on two grounds. Plaintiff argues that the ALJ’s RFC

determination was not supported by substantial evidence, because: (1) “he failed to

properly weigh the opinion of consulting psychologist, Steven E. French, PsyD,” and

(2) “after finding that Plaintiff has mild limitations in her ability to concentrate,

persist, or maintain pace, the ALJ provided for no limitations in Plaintiff’s RFC and

failed to provide an adequate explanation why.” (Doc. No. 8 at 5.) The Court

reviews each of these in turn.



                                            6

         Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 6 of 11
      A.     Whether the ALJ Properly Weighed Steven E. French, PsyD’s Opinion

      Plaintiff first argues that the ALJ failed to properly weigh the opinion of

consulting psychologist, Steven E. French, PsyD. (Id. at 5–10.) Specifically,

Plaintiff argues that the ALJ’s reasons for assigning “little weight” to Dr. French’s

opinion that Plaintiff had a “limited ability to concentrate” did not comport with the

regulations or law of the Fourth Circuit. (Id. at 6.) First, Plaintiff argues, the ALJ

acknowledged that Dr. French is a psychology specialist who had examined

Plaintiff, but failed to acknowledge that the examination supported Dr. French’s

opinion when it revealed Plaintiff’s difficulties in math and concentration. (Id. at 7.)

Second, Plaintiff argues that Dr. French’s opinion was supported by other record

evidence, and specifically evidence that Plaintiff did not remember her own medical

history and treatments. (Id. at 8.) Third, Plaintiff argues that the ALJ minimized

the impairments that Dr. French identified and omitted certain limitations, thereby

mischaracterizing evidence. (Id. at 8–9.) On the whole, Plaintiff argues, the ALJ

did not point to anything in the record contradicting Dr. French’s opinion, yet failed

to provide a sufficient explanation for the weight he gave the opinion. (Id. at 9.)

      Not only must an ALJ indicate the weight given a medical opinion, he must

also provide an explanation for the weight given. Arnold v. Sec'y of Health, Ed. &

Welfare, 567 F.2d 258, 259 (4th Cir. 1977). However, to the extent that Plaintiff

argues the ALJ should have given Dr. French’s opinion more weight as a treating

source, this argument is without merit. The regulations provide that more weight

will be given to “medical opinions” from “treating sources,” 20 C.F.R. §



                                           7

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 7 of 11
404.1527(c)(2), but defines a “treating source” as an “available medical source” with

whom the claimant has or had an ongoing treatment relationship. Id. §

404.1527(a)(1)–(2). The ALJ noted that Dr. French had “no treating relationship”

with the Plaintiff, having treated her only one time, (Doc. No. 6-1 at 32), and

therefore the ALJ did not provide Dr. French’s opinion elevated weight. The ALJ

explained that Dr. French had not viewed the entire record and had only observed

the Plaintiff one time in a clinical setting; therefore the ALJ only weighed his

findings and statements in light of the entire record. The ALJ did not err in

treating the opinion of Dr. French, as a non-treating source without review of the

entire record, to reduced weight.

      As to the remainder of Plaintiff’s argument regarding Dr. French, the ALJ

noted that Dr. French relayed Plaintiff’s immediate retention and recall as

“somewhat” compromised, but that her recent and remote memory stores as

“adequate.” (Doc. No. 6-1 at 32.) He described her as being able to perform simple

math, that her fund of information was adequate, and that her thinking, judgment,

and insight were all appropriate. (Id.) The ALJ noted that the Plaintiff’s treatment

history had been conservative, devoid of outpatient care with a mental health

professional, and that Plaintiff’s medical records from January 2016 to June 2016

consistently reported normal findings, including with regard to judgment, mood,

remote and recent memory, alertness, and orientation. (Id.) It is true that the ALJ

neglected to note specifically Dr. French’s observation that Plaintiff had “limited

ability to concentrate” during their session together. (Id. at 429.) However, given



                                          8

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 8 of 11
that the ALJ has separately found Plaintiff to have a mild impairment in

concentrating, and also explained why he assigned Dr. French’s opinion diminished

weight, and given that the ALJ determined Plaintiff’s medical history not to be

aligned with Dr. French’s conclusions, this particular omission was a harmless

error. This Court finds no reversable mistake in the ALJ’s treatment of Dr.

French’s opinion, and Plaintiff’s objection is overruled.

      B.     Whether the ALJ Errored by Providing No Limitations in Plaintiff’s

             RFC Without Adequate Explanation

      Plaintiff’s second argument is that the ALJ’s RFC determination is not

supported by substantial evidence because, despite finding that Plaintiff has mild

limitations in her ability to concentrate, persist, or maintain pace, the ALJ provided

no limitations in her RFC and failed to provide an adequate explanation for the lack

of limitations. (Doc. No. 8 at 10.) Plaintiff argues that Mascio v. Colvin, 780 F.3d

632 (4th Cir. 2015) requires the Commissioner to explain why mild mental health

impairments, such as those that limit Plaintiff’s ability to concentrate and force her

to perform tasks “slowly,” do not translate into work-related limitations. (Id. at 10–

11.) Plaintiff further argues that when the ALJ’s RFC analysis and hypothetical to

the vocational expert are insufficient to address such limitations, the Court cannot

meaningfully review the RFC determination and must remand the case. (Id. at 11.)

Defendant argues in response that because these limitations are mild rather than

moderate, the Mascio requirements are not triggered. (Doc. No. 10 at 6.) Further,

Defendant argues that the ALJ did sufficiently discuss his findings with regard to



                                           9

        Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 9 of 11
Plaintiff’s depression and Dr. French’s psychological evaluation along with the

evidentiary record. (Id. at 6–7.)

      Here, the ALJ found that Plaintiff has a “mild limitation” in the functional

area of “concentrating, persisting, or maintaining pace.” (Doc. No. 6-1 at 22.) When

considering Plaintiff’s RFC, however, the ALJ does not weigh this mild limitation.

(Doc. No. 6-1 at 24–33.) The ALJ does discuss Plaintiff’s mental state generally,

and finds medical record and medical expert testimony evidence that Plaintiff is

mostly hindered by physical conditions rather than mental ones. (Id. at 30.)

However, the ALJ does not specifically explain how his finding that the Plaintiff

had a “mild limitation” in “concentrating, persisting, or maintaining pace”

comported with the ALJ’s later RFC assessment. The ALJ then declined to ask the

vocational expert about this mild limitation. (Id. at 65–68.)

      Nonetheless, the case at hand differs from Mascio, because Mascio involved

moderate restrictions in concentration, persistence, or pace, while the Plaintiff in

the case before us instead has mild such restrictions. Mascio, 780 F.3d at 638. This

court has repeatedly found that Mascio's holding does not extend to all mental

restrictions.2 See, e.g., Williams v. Berryhill, No. 3:17-CV-00467-RJC, 2018 WL

4705557, at *3 (W.D.N.C. Sept. 29, 2018); Barnes v. Berryhill, No. 5:17-CV-00052-




2 There is a split of views amongst district courts regarding this issue. See, e.g.,
Reinhardt v. Colvin, No. 3:14-CV-00488-MOC, 2015 WL 1756480, at *3 (W.D.N.C.
Apr. 17, 2015) (finding that the ALJ failed to provide a detailed assessment of the
plaintiff's mild mental limitations in the body of the RFC discussion); Ashcraft v.
Colvin, No. 313CV00417RLVDCK, 2015 WL 9304561, at *6 (W.D.N.C. Dec. 21,
2015).
                                          10

       Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 10 of 11
              RJC-DCK, 2018 WL 1004746, at *1 (W.D.N.C. Feb. 21, 2018); Brooks v. Berryhill,

              No. 3:15-CV-00440-RJC, 2017 WL 1196449, at *4 (W.D.N.C. Mar. 29, 2017) (holding

              that “Mascio dealt with ‘moderate’ restrictions and did not hold that all restrictions,

              including mild restrictions, be explicitly discussed in terms of RFC.”). See also

              Gilbert v. Berryhill, No. 5:16-CV-00100-MOC, 2017 WL 1196452, at *3 (W.D.N.C.

              Mar. 29, 2017) (finding that Mascio did not apply to cases of mild difficulties). The

              Court finds the ALJ’s RFC analysis sufficient due to Plaintiff’s mild limitation, and

              declines to remand the case on the basis of Mascio. Plaintiff’s second and only

              remaining objection is overruled.

              IV.        CONCLUSION

                         IT IS, THEREFORE, ORDERED that:

                         1.   Plaintiff’s Motion for Summary Judgment, (Doc. No. 7), is DENIED;

                         2.   Defendant’s Motion for Summary Judgment, (Doc. No. 9), is

                              GRANTED; and

                         3.   The Clerk of Court is directed to close this case.




Signed: March 26, 2021




                                                           11

                         Case 1:19-cv-00272-RJC Document 12 Filed 03/26/21 Page 11 of 11
